Filed 5/24/22 P. v. Martin CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F083333
             Plaintiff and Respondent,
                                                                            (Kings Super. Ct. No. 21CS0046)
                    v.

 CHRISTOPHER T. MARTIN,                                                                   OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Valerie R.
Chrissakis, Judge.
         William Paul Melcher, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Hill, P. J., Franson, J. and Meehan, J.
                                    INTRODUCTION
       Appellant and defendant Christopher Martin was found in violation of his Post
Release Community Supervision (PRCS), ordered to serve local time, and reinstated on
PRCS. On appeal, his appellate counsel has filed a brief that summarizes the facts with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal.3d 436.) We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
Conviction and Sentence
       On August 24, 2018, appellant was convicted of violating Penal Code
section 273.5, subdivision (a), willful infliction of corporal injury to a spouse or
cohabitant, in the Superior Court of Kings County case No. 21CS0046; he was sentenced
to three years in prison.
       On March 15, 2021, appellant was released from state prison and placed on PRCS.
The terms and conditions of his PRCS status included to “comply with all the instruction
of your supervising county agency representative,” and to not have any contact with the
victim.
Petition to Revoke PRCS
       On July 22, 2021, the probation department filed a petition seeking to revoke
appellant’s status on PRCS in case No. 21CS0046. The petition alleged that on July 21,
2021, appellant was contacted at a Corcoran apartment, the victim was seen exiting the
same apartment, and appellant failed to enroll and complete a batterer’s program as
instructed by the probation department.
Hearing on the PRCS Violation
       On August 18, 2021, the court held a contested evidentiary hearing on the two
petitions alleging PRCS violations in case No. 21CS0046 and companion case
No. 21CS0047.



                                              2.
       At the hearing, Officer Graciela Herrera of the probation department’s PRCS
supervision unit testified that she was assigned to supervise appellant in the two cases.
Herrera met with appellant and reviewed his conditions of supervision, which included
his compliance with the instructions of the supervising county agency representative, and
that he could not have any contact with the victim.
       Officer Herrera met with appellant several times during his supervision. On two
separate occasions, Herrera directed appellant to enroll in a batterer’s treatment program.
Herrera told appellant she would be willing to modify the no-contact order to a “peaceful
contact” order, if he would enroll and participate in the class. Appellant said that he
would not take the class. Herrera asked for a reason, and appellant “[s]traight up” said he
was not going to take the class and did not give a reason. Appellant was “very defiant.”
       Appellant was placed on a global positioning system (GPS) ankle monitor during
his supervision. Officer Herrera monitored appellant’s location through GPS and
pinpointed his location at a certain Corcoran apartment. Through the apartment manager,
Herrera determined who resided at the apartment. On July 22, 2021, a probation search
was conducted at that apartment.
       Also, at the hearing, appellant testified and confirmed that Officer Herrera asked
him to participate in a batterer’s program. Appellant
       Appellant testified that Officer Herrera said the batterer’s program was for his
spousal abuse conviction in 2018, but the domestic violence charge was dropped.
Appellant said he refused to do any program since he served time in prison for a domestic
violence charge rather than being placed on informal probation.
The Court’s Ruling
       At the conclusion of the hearing, the court found appellant to be in violation of his
PRCS status in both cases.
       On September 17, 2021, the court held the sentencing hearing. Appellant stated
that he would take the required classes. The court sentenced appellant to 120 days in

                                             3.
county jail in each case, served concurrently and with credit for 117 days already served,
and reinstated his status on PRCS with directions to comply with the officer’s
instructions.
       On the same day, appellant filed a timely notice of appeal.
                                      DISCUSSION
       As noted above, appellant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that appellant was
advised he could file his own brief with this court. By letter on November 24, 2021, we
invited appellant to submit additional briefing. He has failed to do so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment is affirmed.




                                             4.